Citation Nr: 0807530	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  06-00 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
February 10, 2006, and a rating greater than 10 percent 
thereafter, for impingement syndrome of the left shoulder.

2.  Entitlement to service connection for a vaginal cyst.

3.  Entitlement to service connection for an abnormal pap 
smear.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for Dequervain's 
tenosynovitis of the left wrist.

6.  Entitlement to service connection for residuals of a 
laceration to the right ring finger.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from July 1999 to April 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which, in pertinent part, granted the 
veteran's claim of service connection for impingement 
syndrome of the left shoulder, assigning a zero percent 
rating effective July 9, 2004, and denied the veteran's 
claims of service connection for a vaginal cyst, an abnormal 
pap smear, low back pain, and for Dequervain's tenosynovitis 
of the left wrist.  The veteran disagreed with this decision 
in February 2005, seeking an initial compensable rating for 
service-connected impingement syndrome of the left shoulder 
and service connection for a vaginal cyst, an abnormal pap 
smear, low back pain, and Dequervain's tenosynovitis of the 
left wrist.

This matter also is on appeal of a June 2005 rating decision 
which denied, in pertinent part, the veteran's claim of 
service connection for residuals of a laceration of the right 
ring finger.  The veteran was notified of this decision in 
July 2005 and disagreed with it later that same month.  She 
perfected a timely appeal on all of her claims in December 
2005.

In a March 2006 rating decision, the RO assigned a higher 
rating of 10 percent to the veteran's service-connected 
impingement syndrome of the left shoulder effective February 
10, 2006.  Because the initial ratings assigned to the 
veteran's service-connected impingement syndrome of the left 
shoulder are not the maximum ratings available for this 
disability, this claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's higher initial rating claim for 
impingement sydrome of the left shoulder and her claims of 
service connection for a vaginal cyst, an abnormal pap smear, 
low back pain, residuals of a laceration to the right ring 
finger, and Dequervain's tenosynovitis of the left wrist has 
been obtained.

2.  Prior to February 10, 2006, the veteran's service-
connected impingement syndrome of the left shoulder was not 
compensably disabling.

3.  Since February 10, 2006, the veteran's service-connected 
impingement syndrome has not been manifested by x-ray 
evidence of arthritis involving 2 more or major joints or 
2 or more minor joint groups, with occasional incapacitating 
exacerbations.

4.  The veteran's complaints of a vaginal cyst, an abnormal 
pap smear, and low back pain, without an underlying diagnosis 
or disability, are not eligible for VA compensation.

5.  There is no evidence that the veteran currently 
experiences any disability due to her Dequervain's 
tenosynovitis of the left wrist.

6.  The veteran's currently diagnosed residuals of a right 
ring finger laceration are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial compensable 
rating for impingement syndrome of the left shoulder, prior 
to February 10, 2006, and to an initial disability rating 
greater than 10 percent thereafter, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Code (DC) 5099-5020 (2007).

2.  The veteran's claimed vaginal cyst was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

3.  The veteran's claimed abnormal pap smear was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

4.  The veteran's claimed low back pain was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).

5.  Dequervain's tenosynovitis of the left wrist was not 
incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

6.  Residuals of a laceration to the right ring finger were 
not incurred during active service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2004 and March 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete all of her claims, including what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the veteran to 
submit medical evidence and noted other types of evidence the 
veteran could submit in support of her claims.  In addition, 
the veteran was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA has substantially satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the veteran's higher initial rating claim for 
impingement syndrome of the left shoulder, the claim on 
appeal is a "downstream" element of the RO's grant of 
service connection for impingement syndrome of the left 
shoulder in the currently appealed rating decision issued in 
December 2004.  For such downstream issues, notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in 
cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  

Additional notice of the five elements of a service-
connection claim was provided in March and April 2006, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Veterans Court) held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  Thus, because the notice 
that was provided before service connection was granted was 
legally sufficient in this case, the Board finds that VA met 
its duty to notify the veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the August 2004 letter was issued before the December 
2004 rating decision which granted service connection for 
impingement syndrome of the left shoulder, assigning a zero 
percent evaluation effective July 9, 2004, and denied service 
connection for a vaginal cyst, an abnormal pap smear, low 
back pain, and for Dequervain's tenosynovitis of the left 
wrist; thus, the notice was timely.  The March 2005 letter 
also was issued before the June 2005 rating decision which 
denied service connection for residuals of a laceration to 
the right ring finger; thus, this notice also was timely.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  With 
respect to the veteran's higher initial rating claim for 
impingement syndrome of the left shoulder, the instant appeal 
originates from the grant of service connection for this 
disability.  Consequently, Vazquez-Flores is inapplicable.  
Thus, the Board finds that VA met its duty to notify the 
veteran of her rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that she is entitled to higher initial 
evaluations for her service-connected impingement syndrome of 
the left shoulder.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected impingement syndrome of the 
left shoulder is currently evaluated as zero percent 
disabling prior to February 10, 2006, and as 10 percent 
disabling thereafter, by analogy to 38 C.F.R. § 4.71a, 
DC 5099-5020 (synovitis).  See 38 C.F.R. § 4.71a, DC 5099-
5020 (2007).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2007).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

Under DC 5020, synovitis will be rated on limitation of 
motion of the affected parts, as degenerative arthritis.  
Degenerative arthritis is evaluated under 38 C.F.R. § 4.71a, 
DC 5003.  See 38 C.F.R. § 4.71a, DC 5003 (2007).  A minimal 
evaluation of 10 percent is available under DC 5003 for 
degenerative arthritis with x-ray evidence of involvement of 
2 or more minor joints or 2 or more minor joint groups.  A 
maximum evaluation of 20 percent is available under DC 5003 
for degenerative arthritis with x-ray evidence of involvement 
of 2 or more major joints or 2 or more major joint groups 
with occasional incapacitating exacerbations.

A review of the veteran's service medical records indicates 
that she denied any medical history of a painful shoulder at 
her enlistment physical examination in December 1988.  
Clinical evaluation was completely normal.  On outpatient 
treatment in February 2003, the veteran complained of left 
shoulder pain and denied any recent trauma.  Physical 
examination showed a full range of motion in the left 
shoulder, no laxity, and some pain on abduction.  The 
assessment was left shoulder impingement.  The veteran denied 
any history of a painful shoulder at her separation physical 
examination in March 2003.  Clinical evaluation was 
completely normal.

VA clinical records show that, on VA examination in November 
2004, the veteran complained of left shoulder pain for the 
past 2 years.  Her left shoulder pain was located in the 
posterior shoulder, closer to the cervical spine on the left 
side.  She also reported some "twinges of pain" with 
overhead movement.  She denied any flare-ups of pain.  The VA 
examiner stated that the veteran's medical records were not 
available for review.  This examiner also stated that the 
veteran's left shoulder pain did not result in any additional 
limitation of motion.  The veteran was right-handed by 
history.  Physical examination of the left shoulder showed 
forward flexion to 180 degrees, full abduction to 
180 degrees, full internal and external rotation to 
90 degrees, no point tenderness at the acromioclavicular 
joint, internal and external rotation of the rotator cuff was 
5/5 and non-tender, and a small impingement sign was noted on 
the left side with the left arm fully extended.  Using a 
goniometer, the veteran's passive and active range of motion 
were equal.  The shoulder joint was non-tender.  There was no 
additional loss of range of motion due to painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement, or guarding.  The veteran had a 
normal gait and no ankylosis.  X-rays were normal.  The VA 
examiner stated that it would be speculative to relate the 
veteran's left paraspinal muscle pain to a neck/shoulder 
injury several years earlier.  The diagnoses included left 
shoulder pain that was actually more of a left paraspinal 
muscle pain at the base of the neck and upper back on the 
left, currently resolved, with a trace of impingement sign on 
the left with bilateral normal range of motion.

On VA examination in February 2006, the veteran complained of 
residual left shoulder pain that occurred about twice a week.  
The VA examiner reviewed the veteran's claims file, including 
her service medical records.  The veteran denied any acute 
flare-ups of left shoulder pain that were incapacitating in 
the last 12 months.  She reported an injury to her left 
shoulder with lifting in 2002.  She denied any episodes of 
dislocation, recurrent subluxation, or inflammatory 
arthritis.  She was right-handed.  Physical examination 
showed that the left shoulder was painful at the extremes of 
internal and external rotation, no additional limitations 
with repetitive movement due to pain, fatigue, 
incoordination, weakness, or lack of endurance, objective 
evidence of painful motion of the left shoulder without heat, 
redness, swelling, or tenderness, and no atrophy in the left 
arm.  Range of motion testing of the left shoulder showed 
full flexion and abduction, external rotation was to 85 out 
of 90 degrees with pain, internal rotation was to 85 out of 
90 degrees with pain, and full elbow flexion, forearm 
supination, and pronation.  An x-ray of the left shoulder 
from November 2004 was within normal limits.  The diagnosis 
was impingement syndrome of the left shoulder with residuals.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
compensable rating prior to February 10, 2006, and to an 
initial rating greater than 10 percent thereafter, for 
impingement syndrome of the left shoulder.  The medical 
evidence shows that the veteran was treated for impingement 
syndrome of the left shoulder during active service but that 
this problem was resolved by her separation physical 
examination.  The post-service medical evidence shows that 
there was only a trace of left shoulder impingement on VA 
examination in November 2004 and that her complaint of left 
shoulder pain was, in fact, a left paraspinal pain that had 
resolved.  There also was no evidence of additional loss of 
range of motion due to the DeLuca factors.  Absent objective 
medical evidence of degenerative arthritis with x-ray 
evidence of involvement of 2 or more minor joints or 2 or 
more minor joint groups or degenerative arthritis with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more major joint groups with occasional incapacitating 
exacerbations, an initial compensable rating prior to 
February 10, 2006, for impingement syndrome of the left 
shoulder is not warranted.

As noted, VA examination on February 10, 2006, showed painful 
motion on internal and external rotation of the left 
shoulder.  The veteran's painful left shoulder motion appears 
to be the basis for the higher 10 percent rating assigned to 
her service-connected impingement syndrome of the left 
shoulder effective February 10, 2006.  There is still no 
evidence of additional loss of range of motion due to DeLuca.  
Critically, the veteran also denied any acute flare-ups of 
left shoulder pain that were incapacitating in the last 
12 months.  Absent objective medical evidence of degenerative 
arthritis with x-ray evidence of involvement of 2 or more 
major joints or 2 or more major joint groups with occasional 
incapacitating exacerbations, an initial rating greater than 
10 percent after February 10, 2006, for service-connected 
impingement syndrome also is not warranted.

The veteran also contends that she incurred a vaginal cyst, 
abnormal pap smear, low back pain, a right ring finger 
laceration, and Dequervain's tenosynovitis of the left wrist 
during active service and that she continues to experience 
disability from each of these claimed disabilities.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted, the veteran's service medical records show that she 
was completely clinically normal at her enlistment physical 
examination in December 1998.  She denied any history of 
being treated for a female disorder or for a cyst.

The veteran's pap smears taken in December 1990, February and 
November 2000 all were within normal limits.  A pap smear in 
taken in September 2001 showed atypical squamous cells of 
undetermined significance.  A pap smear taken in February 
2002 showed low grade squamous intraepithelial lesion (LSIL) 
encompassing HPV or mild dysplasia.

Laboratory results dated in March 2002 for a cyst in the 
veteran's left paraurethral gland showed no growth and no 
pathogens.

In July 2002, the veteran reported that she developed a cyst 
outside of her vaginal opening during pregnancy.  She 
reported that, although she had been told that "it hopefully 
would go away after delivery" it was still present but did 
not hurt and had not gotten any bigger.  Physical examination 
showed a small nodule in the perineum.  The assessment was a 
normal examination.

In September 2002, the veteran complained of low back pain 
that had lasted for one month.  Objective examination showed 
tenderness to palpation at the paraspinal muscles, swelling, 
and decreased range of motion on flexion.  The assessment 
included low back pain.

In 2003, the veteran received outpatient physical therapy for 
Dequervain's tenosynovitis of the left wrist.  In January 
2003, the veteran also complained of low back pain that had 
lasted for 2 months.  The diagnosis was low back pain.

At her separation physical examination in February 2003, the 
veteran reported a medical history of Dequervain's 
tenosynovitis of the left wrist, low back pain, and a vaginal 
cyst.  Clinical evaluation was completely normal.  The 
summary of defects and diagnoses included LSIL and 
Dequervain's tenosynovitis.

On VA examination in November 2004, the veteran had multiple 
joint complaints.  The VA examiner stated that the veteran's 
claims file was not available for review.  The veteran denied 
any inability to perform her activities of daily living due 
to her Dequervain's tenosynovitis of the left wrist, flare-
ups due to pain, or additional limitation of motion.  
Physical examination of the left wrist no eyrthema, no point 
tenderness, and some guarding.  X-rays of the left wrist were 
normal.  The VA examiner stated that the veteran's physical 
examination was negative for Dequervain's.

On VA examination in November 2004, the veteran complained of 
a history of chronic low back pain that had lasted for 
4 years.  The VA examiner stated that the veteran's claims 
file was not available for review.  The veteran denied any 
radiating pain, tingling or burning down either leg, 
incapacitating episodes, flare-ups, or associated symptoms 
such as bowel or bladder incontinence or other neurological 
complaints.  She reported that her back pain still interfered 
with her sleep on a daily basis and she was able to walk 
about 2 blocks before experiencing significant back pain.  
Physical examination of the cervical spine showed normal 
posture and gait, normal spinal curvature, no evidence of 
painful motion, and no deformity.  Physical examination of 
the thoracolumbar spine showed no tenderness to palpation, no 
paraspinal muscle tenderness or spasm, no guarding, no fixed 
deformities, normal gait, and no scoliosis, reversed 
lordosis, or abnormal kyphosis.  Sensory and motor 
examination were normal.  There were no incapacitating 
episodes.  X-rays of the cervical and lumbar spine were 
normal.  The diagnosis was chronic low back and neck pain 
without radiculopathy and negative x-rays.

On VA outpatient treatment in October 2005, the veteran 
complained of low back pain.  Physical examination showed 
localized tenderness in the upper and lower back with muscle 
spasms.  X-rays were normal.  The impressions included 
chronic back pain with normal x-rays, likely mechanical in 
origin.  

On VA examination in February 2006, the veteran complained of 
residuals of a right ring finger laceration.  The VA examiner 
reviewed the veteran's claims file, including his service 
medical records.  Physical examination showed a full range of 
motion in the right ring finger at the distal interphalangeal 
joint and at the metacarpophalangeal joint with no acute 
heat, redness, or swelling, and a well-healed 3 millimeter 
scar that was non-tender to direct palpation.  The veteran 
was able to touch the ring finger to the transverse crease of 
the palm.  There was no additional limitation of motion due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The diagnosis was right ring finger 
laceration with residuals.

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for a 
vaginal cyst, an abnormal pap smear, and low back pain.  
Although the service medical records indicate that the 
veteran sought in-service treatment for a vaginal cyst, 
abnormal pap smear, and low back pain, there is no objective 
of chronic disability as a result of any of these complaints.  
The veteran also was completely clinically normal at her 
separation physical examination.  Although the veteran has 
been treated for complaints of chronic low back pain since 
her service separation, there is no evidence of an underlying 
disability based on these complaints.  The post-service 
medical evidence also shows that the veteran has not been 
treated for a vaginal cyst or an abnormal pap smear.

VA does not generally grant service connection for pain 
alone, without an identified underlying basis for the 
symptom.  The presence of a mere symptom alone, absent 
evidence of a diagnosed medical pathology or other 
identifiable underlying malady or condition that causes the 
symptom, does not qualify as a service connectable 
"disability."  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); vacated in part and remanded 
on other grounds sub nom., Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001).    

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for Dequervain's tenosynovitis of the left wrist.  The 
veteran's service medical records show continuing treatment 
for Dequervain's tenosynovitis of the left wrist; however, as 
noted above, the veteran's left wrist was completely 
clinically normal at his separation physical examination.  VA 
examination in November 2004 also was negative for this 
disability.  Absent medical evidence showing that the veteran 
currently experiences any disability as a result of her 
claimed Dequervain's tenosynovitis of the left wrist, service 
connection is not warranted.  See Rabideau and Brammer.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
residuals of a laceration to the right ring finger.  Contrary 
to the veteran's assertions, and although the Board does not 
dispute her sincerity, a review of the service medical 
records shows that she was not treated for a right ring 
finger laceration during active service.  It appears that she 
was first treated for residuals of a right ring finger 
laceration in February 2006, or almost 3 years after her 
service separation.  However, the VA examiner did not relate 
the veteran's currently diagnosed residuals to active 
service.  Absent a medical nexus to active service, the Board 
finds that service connection for residuals of a laceration 
to the right ring finger is not warranted.

Additional evidence in support of the veteran's service 
connection claims is her own lay assertions.  As a lay 
person, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that she 
has specialized education, training, or experience that would 
qualify her to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable rating prior to 
February 10, 2006, and to an initial rating greater than 
10 percent thereafter, for impingement syndrome of the left 
shoulder is denied.

Entitlement to service connection for a vaginal cyst is 
denied.

Entitlement to service connection for an abnormal pap smear 
is denied.

Entitlement to service connection for low back pain is 
denied.

Entitlement to service connection for Dequervain's 
tenosynovitis of the left wrist is denied.

Entitlement to service connection for residuals of a 
laceration to the right ring finger is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


